ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-348, concluding that KENNETH S. THYNE, of TOTOWA, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal); RPC 8.1(a) (knowingly making a false statement of material fact in connection with a bar admission application or in connection with a disciplinary matter); RPC 8.1(b) (failing to disclose a fact necessary to correct a misapprehension known by the person to have arisen in the matter); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation known by the person to have arisen in the matter);
*108And good cause appearing;
It is ORDERED that KENNETH S. THYNE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.